DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-29 are currently pending.

Claim Objections
Claims 1, 7, 14, and 25 are objected to because of the following informalities:  
In claim 1, line 10, please amend “in the one or more other components” to recite “in the one or more components”;
In claim 7, line 15, please amend “in the one or more other components” to recite “in the one or more components”;
In claim 14, line 15, please amend “in the one or more other components” to recite “in the one or more components”;
In claim 25, line 15, please amend “in the one or more other components” to recite “in the one or more components”;
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 4-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HAVENS et al, US 2004/0164165 in view of FOSSUM, US 6,486,503.
Re claim 1:
HAVENS teaches a barcode reading apparatus, the barcode reading apparatus comprising:
A first image sensor array, the first image sensor array being a two-dimensional (2D) CMOS image sensor array comprising a plurality of pixels, wherein the first plurality of pixels are disposed in a plurality of rows (i.e., image sensor 32 of a first imaging module 10a) [0017] [0020] [0033] [Figure 2a-2c]);
A first imaging lens associated with the first image sensor array [0009] [0017] [0028];
A first illumination source associated with the first image sensor array [0009] [0017];
A second image sensor array, the second image sensor array being a pixel array having a plurality of second pixels (i.e., image sensor 32 or a second imaging module 10b [0009] [0017] [0027] [0028] [Figures 2a-2c]);
A second imaging lens associated with the second image sensor array [0009] [0017] [0028];
A second illumination source associated with the second image sensor array [0009] [0017] [0028]; and
A memory storing instructions that, when executed by a processor, configure the bar code reading apparatus to:
Capture one or more frames of image data using at least one of the first image sensor array and the second image sensor array [0029]; and
Decode one or more decodable indicia, in the one or more frames of image data.
HAVENS does not teach the first plurality of pixels in the first image sensor array being operable in a global shutter mode of operation, wherein each pixel of the first plurality of pixels comprises a photodetector and an opaque shield, wherein the opaque shield is configured to shield one or more components of the first image sensor array, such that the photodetector is configured to be exposed to light in the global shutter mode of operation without the light causing modulation charges stored in the one or more components.
FOSSUM teaches a 2D CMOS image sensor comprising a first plurality of pixels, wherein the first plurality of pixels are disposed in a plurality of rows, the first plurality of pixels being operable in a global shutter mode of operation (column 2, lines 37-41; column 10, lines 13-22), wherein each pixel of the first plurality of pixels comprises a photodetector and an opaque optical shield, wherein the opaque optical shield is configured to shield one or more components of the first image sensor array, such that the photodetector is configured to be exposed to light in the global shutter mode of operation without the light causing modulation of charges stored in the one or more components (column 9, lines 48-57).
It would have been obvious to one of ordinary skill in the art before invention to further incorporate the teachings of FOSSUM in the apparatus of HAVENS such that the first image sensor array is operable in a global shutter mode of operation, each pixel of the first plurality of pixels comprising a photodetector and opaque optical shield for the purpose of preventing motion skew in captured images by providing a “stop-action” or  “snapshot” image (column 2, lines 37-41).
Re claims 4-6:
HAVENS, in view of FOSSUM, teaches the bar code reading apparatus of claim 1, further comprising:
An aiming illumination light source (18), wherein the aiming illumination light source is associated with the first image sensor array and is configured to project an aiming pattern [0017] [0028] [0033],
Wherein the one or more decodable indicia comprises a 2D barcode [0030].
Wherein the first image sensor array is directed in a first direction and the second image sensor array is directed in a second direction, the first direction being different from the second direction [0010] [0024] [0090] [Figure 1h-1j].

Claims 3, 7, 9-11, 14, 16-18, 21, 25, 26, and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HAVENS et al, US 2004/0164165 in view of FOSSUM, US 6,486,503 and MEIER et al, US 2005/0056699.
Re claims 7, 10, 14, 17, and 25:
HAVENS teaches a barcode reading apparatus, the barcode reading apparatus comprising:
A display [0034];
A first image sensor array, the first image sensor array being a two-dimensional (2D) CMOS image sensor array comprising a plurality of pixels, wherein the first plurality of pixels are disposed in a plurality of rows (i.e., image sensor 32 of a first imaging module 10a) [0017] [0020] [0033] [Figure 2a-2c]);
A first imaging lens associated with the first image sensor array [0009] [0017] [0028];
A first illumination source associated with the first image sensor array [0009] [0017];
A second image sensor array, the second image sensor array being a pixel array having a plurality of second pixels (i.e., image sensor 32 or a second imaging module 10b [0009] [0017] [0027] [0028] [Figures 2a-2c]);
A second imaging lens associated with the second image sensor array [0009] [0017] [0028];
A second illumination source associated with the second image sensor array [0009] [0017] [0028]; and
A memory storing instructions that, when executed by a processor, configure the bar code reading apparatus to:
Capture one or more frames of image data using at least one of the first image sensor array and the second image sensor array [0029]; and
Decode one or more decodable indicia, in the one or more frames of image data.
HAVENS does not teach the first plurality of pixels in the first image sensor array being operable in a global shutter mode of operation, wherein each pixel of the first plurality of pixels comprises a photodetector and an opaque shield, wherein the opaque shield is configured to shield one or more components of the first image sensor array, such that the photodetector is configured to be exposed to light in the global shutter mode of operation without the light causing modulation charges stored in the one or more components; a color display comprising a graphical user interface with virtual selectable buttons; a radio frequency communication interface operable to communicate via at least one of Bluetooth, 802.11, and GSM/GPRS.
FOSSUM teaches a 2D CMOS image sensor comprising a first plurality of pixels, wherein the first plurality of pixels are disposed in a plurality of rows, the first plurality of pixels being operable in a global shutter mode of operation (column 2, lines 37-41; column 10, lines 13-22), wherein each pixel of the first plurality of pixels comprises a photodetector and an opaque optical shield, wherein the opaque optical shield is configured to shield one or more components of the first image sensor array, such that the photodetector is configured to be exposed to light in the global shutter mode of operation without the light causing modulation of charges stored in the one or more components (column 9, lines 48-57).
MEIERS teaches an optical reader comprising a color display comprising a touch screen, wherein the color display comprises a graphical user interface with virtual selectable buttons [0036] [0087]; wherein the color display is operable to display a decoded message that is decoded from the one or more decodable indicia [0097].  a radio frequency communication interface, wherein the radio frequency communication interface is operable to communicate via at least one of Bluetooth, 802.111, and GMS/GPRS [0051] [0059].  The reader further comprises a processor that implements a multitasking operation system [0050].
It would have been obvious to one of ordinary skill in the art before invention to further incorporate the teachings of FOSSUM in the apparatus of HAVENS such that the first image sensor array is operable in a global shutter mode of operation, each pixel of the first plurality of pixels comprising a photodetector and opaque optical shield for the purpose of preventing motion skew in captured images by providing a “stop-action” or  “snapshot” image (column 2, lines 37-41).
It would have been obvious to one of ordinary skill in the art at the time of invention to further incorporate the aforementioned teachings of MEIER in the optical reader of HAVENS, in view of FOSSUM, such that the display is a color display configured to display a graphical user interface with virtual selectable buttons for the purpose of providing users with selectable reader functions for reader operation control. It would have further been obvious to incorporate a radio frequency communication interface operable to communicate via at least one of Bluetooth, 802.11, and GSM/GPRS for the purpose of providing the reader with wireless communication to external computing devices.
Re claim 21:
HAVENS, in view of FOSSUM and MEIER, teaches the bar code reading apparatus of claim 14, wherein the second image sensor array is a two-dimensional color pixel array having a plurality of pixels and wherein the first image sensor array being a monochrome pixel array having a plurality of monochrome pixels (i.e., the different image sensors 32 may be color image sensors and monochrome image sensors [0060] [0103]).

Re claims 3, 9, 16, and 29:
HAVENS, in view of FOSSUM, teaches the bar code reading apparatus of claim 1 and HAVENS, in view of FOSSUM and MEIER, teaches the bar code reading apparatus of claims 7, 14, and 25, wherein any of the image sensors may be color image sensors [0035].
HAVENS does not teach the second image sensor array is configured to capture color images and wherein the memory storing instructions that, when executed by the processor, further comprises instructions that configure the bar code reading apparatus to output the color images to an external device via a communications interface.
MEIER teaches a bar code reading apparatus comprising a color image sensor arrays configured to capture color images and wherein the memory storing instructions that, when executed by the processor, further comprises instructions that configure the bar code reading apparatus to output the color images to an external device via a communications interface [0060] [0071] [0103] [0095].
It would have been obvious to one of ordinary skill in the art at the time of invention to further incorporate the teachings of MEIER in the bar code reading apparatus of HAVENS, in view of FOSSUM, such that the second image sensor array is configured to capture color images and wherein the barcode reading apparatus is configured to output the color images to an external device via a communications interface.  Such incorporation would be for the purpose of sending captured images to external devices for evaluation, processing, or printing (MEIER [0095]).
Re claims 11, 18, 22, and 26:
HAVENS, in view of FOSSUM and MEIER, teaches the bar code reading apparatus of claims 7, 14, and 25, further comprising:
An aiming illumination light source (18), wherein the aiming illumination light source is associated with the first image sensor array and is configured to project an aiming pattern [0017] [0028] [0033],
Wherein the one or more decodable indicia comprises a 2D barcode [0030].
Wherein the first image sensor array is directed in a first direction and the second image sensor array is directed in a second direction, the first direction being different from the second direction [0010] [0024] [0090] [Figure 1h-1j].

Claims 12-13, 19-20, 23-24, 27-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HAVENS et al, US 2004/0164165 in view of FOSSUM, US 6,486,503 and MEIER et al, US 2005/0056699, and TIMOTHY et al, US 2003/0114206.
Re claims 12-13, 19-20, 23-24, 27-28:
HAVENS, in view of FOSSUM, and MEIER, teaches the bar code reading apparatus of claims 7, 14, and 25, further comprising:
An aiming illumination light source (18), wherein the aiming illumination light source is associated with the first image sensor array and is configured to project an aiming pattern [0017] [0028] [0033],
Wherein the one or more decodable indicia comprises a 2D barcode [0030].
Wherein the first image sensor arrays is directed in a first direction and the second image sensor array is directed in a second direction, the first direction being different from the second direction [0010] [0024] [0090] [Figure 1h-1j].
HAVENS does not teach the graphical user interface comprises a virtual keyboard.
TIMOTHY teaches a bar code reading apparatus (1) comprising a touch screen display comprising a graphical user interface comprising a virtual keyboard [0075].
It would have been obvious to one of ordinary skill in the art at the time of invention for the graphical user interface of HAVENS, in view of FOSSUM and MEIER, to include a virtual keyboard, as is TIMOTHY.  Incorporating a virtual keyboard in the touch screen is a well-known configuration in the art used in to replace or supplement physical keyboards.

Claims 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HAVENS et al, US 2004/0164165 in view of FOSSUM, US 6,486,503, as applied in claim 1, and further in view of PATEL, US 2005/0023352.
Re claim 2:
HAVENS, in view of FOSSUM, teaches the bar code reading apparatus of claim 1, but does not teach a first illumination source illumination intensity is different relative to a second illumination source illumination intensity.
PATEL teaches a bar code reading apparatus comprising an imaging module (100) comprising more than one image sensor and more than one illumination assembly [0055] [0056].  In one embodiment, a first illumination assembly (504) has an illumination intensity different relative to a second illumination assembly (506) illumination intensity [0122] [0128].
It would have been obvious to one of ordinary skill in the art at the time of invention to further incorporate the teachings of PATEL in the apparatus of HAVENS, in view of FOSSUM, such that the first illumination source illumination intensity is different relative to a second illumination source illumination intensity for the purpose of facilitating illumination target barcodes under different lighting conditions (PATEL [0132]).
Claims 8 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HAVENS et al, US 2004/0164165 in view of FOSSUM, US 6,486,503 and MEIER et al, US 2005/0056699, as applied in claims 7 and 14, and further in view of PATEL, US 2005/0023352.
Re claims 8 and 15:
HAVENS, in view of FOSSUM and MEIER, teaches the bar code reading apparatus of claims 7, and 14, but does not teach a first illumination source illumination intensity is different relative to a second illumination source illumination intensity.
PATEL teaches a bar code reading apparatus comprising an imaging module (100) comprising more than one image sensor and more than one illumination assembly [0055] [0056].  In one embodiment, a first illumination assembly (504) has an illumination intensity different relative to a second illumination assembly (506) illumination intensity [0122] [0128].
It would have been obvious to one of ordinary skill in the art at the time of invention to further incorporate the teachings of PATEL in the apparatus of HAVENS, in view of FOSSUM and MEIER, such that the first illumination source illumination intensity is different relative to a second illumination source illumination intensity for the purpose of facilitating illumination target barcodes under different lighting conditions (PATEL [0132]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876